Title: To Alexander Hamilton from Staats Morris, 13 April 1799
From: Morris, Staats
To: Hamilton, Alexander


          
            Sir
            Fort McHenry April 13th 1799
          
          Having my recruiting account, and other public business to settle at Philada., and some business that respects my private interest at New York, I have to request your permission of absence from my command for a short time to visit those places.
          If these reasons should be sufficient to induce you to grant the indulgence, it is my wish to set out as soon as I can be honored with your answer—I can with safety leave the command to my Subalterns during my absence. Should it be necessary, my brother James Morris can explain to you the nature of my business at New York and the necessity of my presence.
          With the highest respect I have the honor to be Sir Your Obedt. Servt.
          
            Staats Morris
            Capt. Commdg.
          
          Majr. Genl. Hamilton
        